Citation Nr: 0306410	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  00-22 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to a disability rating in excess of 
50 percent for a major depressive disorder.

(The issue of entitlement to service connection for the 
residuals of an injury to the left collarbone and entitlement 
to service connection for a right shoulder disorder will be 
addressed in a subsequent decision.)


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968 and from January 1977 to December 1990.

In a June 1991 decision the Department of Veterans Affairs 
(VA) Regional Office (RO) denied entitlement to service 
connection for a low back disorder.  The veteran was notified 
of that decision; he did not appeal.  The veteran again 
claimed entitlement to service connection for a low back 
disorder, and in an August 2000 decision the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The veteran perfected an 
appeal of that decision.

In the August 2000 rating decision the RO also denied 
entitlement to service connection for a heart disorder, a 
left collar bone injury, an injury to the right little toe, 
an injury to the right ring finger, and a right shoulder 
disorder.  The RO also denied entitlement to a permanent and 
total disability rating for non-service connected pension 
purposes and denied increased ratings for bilateral hearing 
loss, tinnitus, and a left knee disability.  The veteran 
expressed disagreement with the August 2000 rating decision, 
and the RO in October 2000 provided him a statement of the 
case pertaining to those issues.  In his November 2000 
substantive appeal the veteran stated that he was appealing 
only the issues of: entitlement to service connection for a 
left collar bone injury, a right ring finger injury, and a 
right shoulder disorder; whether new and material evidence 
had been submitted regarding service connection for a low 
back disorder; and entitlement to a permanent and total 
disability rating for non-service connected pension purposes.

In an August 2001 rating decision the RO granted service 
connection for the residuals of an injury to the right ring 
finger and determined that the veteran was permanently and 
totally disabled for non-service connected pension purposes.  
Those issues are, therefore, no longer within the Board's 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528, 537 
(1993), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
[a notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal].

In a March 2001 rating decision the RO granted service 
connection for major depressive disorder and assigned a 
30 percent rating for the disorder.  The veteran  perfected 
an appeal as to the assigned rating.  The RO increased the 
rating for the psychiatric disorder from 30 to 50 percent in 
June 2002, and granted the veteran a total disability rating 
based on individual unemployability in August 2002.  The 
veteran did not, however, withdraw his appeal of the rating 
assigned for the psychiatric disorder, and is presumed to be 
seeking the maximum schedular rating available.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The Board finds, therefore, that 
the issue of the disability rating assigned for the service-
connected major depressive disorder remains on appeal.

The June 1991 VA rating decision referred to above also 
denied the veteran's claim of entitlement to service 
connection for a chronic lung disability.  The veteran was 
notified of that determination by letter dated June 10, 1991.  
He did not appeal that decision.  In the March 2001 rating 
decision the RO also determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a lung disorder.  
Although the veteran submitted a notice of disagreement with 
that determination, as will be shown below he failed to 
perfect an appeal of that decision.  For reasons which will 
be explained in detail below, the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a lung disorder is 
dismissed.

For reasons which will be explained in greater detail below, 
the Board has determined that new and material evidence has 
been submitted which is sufficient to reopen the veteran's 
claim of entitlement to service connection for a low back 
disability.  The Board will undertake additional development 
as to that issue pursuant to authority granted in 38 C.F.R. § 
19.9(a)(2) (2002).  The veteran will be informed of the 
development being undertaken, the Board's proposed reliance 
on any additional evidence obtained, and his right to submit 
evidence and arguments in response to that evidence.  

The Board is also undertaking additional development on the 
issues of entitlement to service connection for the residuals 
of an injury to the left collarbone and entitlement to 
service connection for a right shoulder disorder.  When such 
development is completed, the Board will provide notice as 
required by 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will issue a separate decision addressing those issues.

In multiple statements the veteran indicated that he was 
claiming entitlement to VA compensation benefits for 
hepatitis C.  This issue has not yet been addressed by the 
RO, and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The veteran failed to submit a substantive appeal as to 
the RO's March 2001 determination that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a lung disorder.

2.  The RO denied entitlement to service connection for a low 
back disorder in June 1991.

3.  Evidence submitted subsequent to the June 1991 decision 
is new, in that it is not cumulative and was not previously 
considered by decisionmakers.  The evidence is also material 
because it bears directly and substantially on the issue on 
appeal, that being whether the veteran has a low back 
disorder that is related to service, and it must be 
considered in order to fairly decide the merits of his claim.

4.  The medical and other evidence demonstrates that symptoms 
of the service-connected major depressive disorder result in 
no more than occupational and social impairment, with 
deficiencies in most areas, due to nearly continuous 
depression affecting the ability to function independently, 
appropriately, and effectively; difficulty in adapting to 
stressful circumstances; and the inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1. The veteran failed to submit a timely substantive appeal 
of the March 2001 determination that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a lung disorder; the 
appeal is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2002).

2.  The June 1991 rating decision in which the RO denied 
entitlement to service connection for a low back disorder is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2000); 38 C.F.R. § 20.1103 (2002).

3.  The criteria for a 70 percent disability rating for a 
major depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.126, 4.130, 
Diagnostic Code 9434 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for lung and low back disorders because he had the 
symptoms of those disorders while in service.  He also 
contends that the manifestations of his psychiatric disorder 
support a higher rating than the currently assigned 50 
percent.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.    

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues before the Board arose from claims filed 
after November 9, 2000 or before November 9, 2000 and were 
not final as of that date.  The VCAA and its implementing 
regulations are accordingly generally applicable.  However, 
for reasons which will be expressed in greater detail below, 
the VCAA does not apply to certain aspects of this case.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.

For reasons which will be explained immediately below, the 
Board has determined that the veteran did not file a timely 
appeal as to this issue.  Accordingly, this issue is being 
dismissed.  
Factual background

In a June 1991 VA rating decision, the veteran's claim of  
entitlement to service connection for a chronic lung disorder 
was denied.  The veteran was notified of that decision by 
letter dated June 10, 1991.  He did not appeal.

The veteran again claimed entitlement to service connection 
for a lung disorder in November 2000.  In a March 2001 rating 
decision the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim.  
The veteran was notified of that decision by letter dated 
March 29, 2001.  He submitted a notice of disagreement on 
March 18, 2002.  The RO issued a statement of the case to the 
veteran on June 26, 2002.  The veteran did not, however, 
submit a substantive appeal following the issuance of the 
statement of the case.  

In a January 2003 notice the Board informed the veteran that 
it appeared to the Board that he had not filed a substantive 
appeal as to the issue of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a lung disorder.  The veteran was 
given 60 days to submit evidence and/or argument showing that 
a substantive appeal had been timely filed.  Neither the 
veteran nor his representative responded to that notice.  

Relevant law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2002).

After the statement of the case is provided, the claimant 
must file a formal appeal within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one-year period from the date the notification of the RO 
decision was mailed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3) (West 2002); Rowell v. Principi, 4 
Vet. App. 9, 17 (1993); 38 C.F.R. § 20.302(b) (2002).  By 
regulation this formal appeal must consist of either "a 
properly completed VA Form 1-9. . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2002).

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed may be dismissed.

Analysis

The Board has the jurisdiction to review and reject appeals 
based on legal sufficiency.  See 38 U.S.C.A. §§ 7105, 7108 
(West 2002).  This matter need not have been considered by 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.101(d) (2002). 

Because the veteran and his representative were informed of 
the Board's intent, and were given time to submit evidence 
and/or arguments in response, the Board finds that it can 
consider the issue of whether the veteran timely perfected an 
appeal of the RO's determination on this issue without 
prejudice to him.  See 38 C.F.R. § 20.101(d); Marsh v. West, 
11 Vet. App. 468 (1998) [if the RO has certified an appeal to 
the Board without addressing the issue of whether a 
substantive appeal was timely filed, the Board is precluded 
from dismissing the case for lack of jurisdiction unless the 
veteran has been given notice of the Board's proposed 
disposition and the opportunity to respond]; VAOPGCPREC 9-99.  

With respect to this issue, the veteran or his representative 
did not file a substantive appeal within 60 days after the 
issuance of the statement of the case on June 26, 2002.  See 
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.302(b) 
(2002).
The record does not reflect that the veteran or his 
representative requested an extension of time to file the 
substantive appeal.
 
The Board notes that although the veteran's representative 
included that issue as an issue on appeal in his written 
arguments submitted to the RO on June 17, 2002, that 
statement cannot be construed as a substantive appeal because 
it was submitted prior to the issuance of the statement of 
the case.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202 (2002) [substantive appeal must be filed 
after statement of the case is issued].  The representative 
also included the issue in written arguments submitted to the 
Board in October 2002.  The representative's October 2002 
submission cannot be construed as a timely filed substantive 
appeal because it was submitted to the Board, not the RO, and 
it was not submitted within 60 days of the statement of the 
case.  See Nacoste v. Brown, 6 Vet. App. 439, 442 (1994); 
38 C.F.R. §§ 20.300, 20.302 (2002).

Pursuant to 38 C.F.R. § 3.109, time limits for filing an 
appeal may be extended on a showing of "good cause."  That 
section requires, however, that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit.  In addition, 
good cause must be shown as to why the required action could 
not have been taken during the original time period and could 
not have been taken sooner than it was.  In this case, the 
veteran did not request any extension of time for filing a 
substantive appeal, and he has not demonstrated good cause 
for an untimely filing of a substantive appeal as to this 
issue.

In summary, the record does not establish that the veteran 
submitted a substantive appeal, or any document that could be 
construed as a substantive appeal, within 60 days of the June 
2002 statement of the case.  The Board does not, therefore, 
have jurisdiction to consider the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a lung disorder, and 
the appeal is therefore dismissed.  38 U.S.C.A. § 7105(d) 
(West 2002).

Because the law, rather than the underlying facts or the 
development of the facts, is dispositive as to this issue, 
the VCAA is inapplicable.  See Manning v. Principi, 
16 Vet. App. 534, 542-3 (2002) and cases cited therein.  As 
described above, however, the veteran was given notice of the 
Board's intention to evaluate this claim on the basis that a 
timely substantive appeal had not been filed, which notice 
included reference to the pertinent law and regulations.  The 
veteran was invited to submit evidence and argument; he did 
not do so.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

The VCAA

The VCAA has been discussed in general terms above.  The VCAA 
provides that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require VA to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f). 

For claims filed on or after August 29, 2001 (which does not 
include this claim), VA also has a duty to assist the veteran 
in developing evidence that may be found to be new and 
material.  If VA determines that new and material evidence 
has been submitted, VA is obligated to inform the veteran of 
the evidence needed to establish service connection for the 
claimed disorder and to assist him in obtaining any relevant 
evidence.

For claims filed before August 29, 2001, VA's duty to 
assist appears to be circumscribed.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  
The veteran requested that his claim of entitlement to 
service connection for a low back disability be reopened 
in November 1999.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has recently held 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty 
to notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  In 
this case, in notices issued in October 1999 and January 
2000, the RO informed the veteran that in order to support 
his claim for service connection he needed to submit medical 
evidence of a current disability, evidence of having incurred 
an injury or disease in service, and medical evidence of a 
nexus between the currently diagnosed disability and the in-
service disease or injury.  Although the October 1999 and 
January 2000 notices referenced the requirements for a well-
grounded claim, which concept was eliminated by the VCAA, the 
evidence required for a well grounded claim is the same as 
the evidence required to substantiate a claim for service 
connection.  The difference is that, in determining whether a 
claim was well grounded, the evidence was presumed to be 
credible and only the evidence that supported the claim could 
be considered.  Harth v. West, 14 Vet. App. 1, 5 (2000).  By 
informing the veteran of the evidence required to establish a 
well-grounded claim the RO was, therefore, also informing him 
of the evidence required to substantiate a claim for service 
connection.

The RO provided the veteran a statement of the case in 
October 2000 and supplemental statements of the case in 
August 2001 and June 2002.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing service connection, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  

Crucially, in a March 2002 notice the RO informed the veteran 
of the provisions of the VCAA in terms of the specific 
evidence required to establish service connection, and the 
relative obligations of the veteran and VA in developing the 
evidence required to substantiate his claim.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.  Although the March 2002 notice made 
reference to claims for service connection other than for a 
low back disorder, the instructions to the veteran pertained 
to a generic claim for service connection and the veteran 
was, therefore, put on notice of the evidentiary requirements 
for establishing service connection and the relative 
obligations of himself and VA in obtaining that evidence.

In short, the Board concludes that the notice requirements of 
the VCAA have been satisfied with respect to this issue.

Relevant law and regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 19.129, 19.192 (1990).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2002).  The change in the law, 
however, pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim was initiated prior to 
August 2001, his claim will be adjudicated by applying the 
law previously in effect.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Analysis

The evidence considered by the RO in the June 1991 denial of 
service connection for a low back disorder consisted of the 
veteran's service medical records.  Those records show that, 
although he had complained of back pain in January 1977, 
there was no evidence of any complaints or clinical findings 
of a low back disorder from 1977 through 1990.  The RO denied 
service connection on the basis that no diagnosis of a 
chronic back disorder was shown during service.

The evidence received subsequent to the June 1991 decision 
includes a May 2000 VA treatment record showing that the 
veteran complained of minimal low back pain; the veteran's 
January 2001 hearing testimony that he suffered from 
intermittent back pain; and the report of an October 2000 VA 
examination.  During the VA examination the veteran reported 
having injured his back in a truck accident in 1978, and that 
he continued to have back pain since then.  Examination 
showed tenderness to palpation, slight scoliosis, and reduced 
flexion of the lumbar spine.  An X-ray study revealed 
rotation and loss of lordosis of the lumbar spine, reduced 
joint spaces at L4-L5 and L5-S1, and early osteoarthritic 
changes.  The examination resulted in a diagnosis of 
generalized osteoarthritis in the lumbar spine, symptomatic.  

The RO originally denied service connection for a low back 
disorder on the basis that the evidence did not then show 
that the veteran had a chronic low back disorder.  The report 
of the October 2000 VA examination reflects a diagnosis of 
generalized osteoarthritis in the lumbar spine, symptomatic.  
The veteran provided lay evidence of having had back pain 
since service.  The medical evidence showing that the veteran 
currently has a chronic low back disability and the lay 
evidence of continuing symptomatology since service is new, 
in that the evidence of record in 1991 did not show that the 
veteran then had a chronic low back disability.  Evidence of 
continuing symptomatology was not then considered because the 
claim for service connection was filed a month following the 
veteran's separation from service.

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
held that newly submitted evidence was material if it was 
probative of an essential element that was a specified basis 
for the last disallowance of the claim.  Although the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hodge, 155 F.3d at 1361, over-ruled the third 
element of materiality, that being that the newly submitted 
evidence raise a reasonable possibility that the outcome of 
the claim would be different, the Federal Circuit did not 
alter the finding that the evidence was material if it was 
probative of an essential element that was a specified basis 
for the last disallowance of the claim.  

The regulation provides that the newly submitted evidence is 
material if it bears directly and substantially on the issue 
being considered and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  In interpreting the regulation the 
Federal Circuit in Hodge found, in the context of the 
underlying pro-claimant statutory scheme for awarding 
veterans' benefits, that newly submitted evidence that bears 
directly and substantially on the issue being considered must 
be considered in order to fairly decide the merits of the 
claim, regardless of whether it would affect the outcome of 
the decision.  Hodge, 155 F.3d at 1363.  

Medical evidence of a current diagnosis of a chronic low back 
disability is probative of an essential element that was a 
specified basis for the last disallowance of the claim, in 
that service connection was previously denied because there 
was no evidence of a chronic low back disorder.  The medical 
evidence of a current diagnosis of disability, together with 
the lay evidence of having had back pain since service, bear 
directly and substantially on the issue being considered, 
that being whether the veteran currently has a low back 
disorder that is related to service.  See 38 C.F.R. 
§ 3.303(b) (2002); Savage v. Gober, 10 Vet. App. at 488, 495-
496 (1997).  Because the evidence bears directly and 
substantially on the specified basis for the previous denial 
of service connection, it must be considered in order to 
fairly decide the merits of the claim, regardless of whether 
this ultimately results in a grant of service connection.  
See Hodge, supra.  The Board finds, therefore, that evidence 
that is both new and material has been submitted, and the 
claim of entitlement to service connection for a low back 
disorder is reopened.

The Board, after a review of the veteran's claims folder, 
finds that additional development is required prior to 
considering the substantive merits of the veteran's claim.  
That development will be undertaken following the issuance of 
this decision.

3.	Entitlement to a disability rating in excess of 
50 percent for major depressive disorder.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
Board further finds that development of this issue has 
proceeded in accordance with the law.  

Duty to notify

As previously stated, on receipt of a claim for benefits VA 
will notify the veteran of the evidence that is necessary to 
substantiate the claim.  VA will also inform the veteran 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  VA will also request that the 
veteran provide any evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in March 
2002 and a supplemental statement of the case in June 2002.  
In those documents the RO informed the veteran of the 
regulatory requirements for establishing entitlement to a 
higher rating, in terms of the specific rating criteria, and 
the rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  In 
the March 2002 statement of the case the RO informed the 
veteran of the provisions of 38 C.F.R. § 3.159 regarding VA's 
duty to inform him of the evidence needed to substantiate his 
claim and to assist him in developing the relevant evidence.  

The RO informed the veteran of the evidence needed to 
substantiate his claim in March 2002 by instructing him to 
identify all medical care providers who had evidence that was 
relevant to his claim.  The RO instructed him to submit that 
evidence to the RO, or to provide authorizations for the 
release of medical records so that the RO could obtain the 
records of treatment on his behalf.  The veteran did not 
respond to that notice.  	It is clear that the RO informed him 
of the evidence needed to substantiate his claim, which 
information and evidence he was to provide, which information 
and evidence VA would obtain on his behalf, and that he was 
required to provide any evidence in his possession that 
pertained to the claim.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's VA treatment records and 
provided him VA psychiatric examinations in September 2000 
and April 2002.  The reports of the psychiatric examinations 
reflect that the examiners reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted examinations, and rendered appropriate 
diagnoses and opinions.  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument, and have done so.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Evaluation of psychiatric disorders

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2002).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent disability rating is warranted when the evidence 
shows occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

GAF

A Global Assessment of Functioning (GAF) score is derived 
from a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995), citing the Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. 1994) (DSM-IV).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In a March 2001 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for chronic major 
depressive disorder.  The grant of service connection was 
based on medical and other evidence which suggested that the 
veteran's depression was related to the death of his wife in 
1985, while he was service on active duty.  A 30 percent 
rating was assigned effective from the date of receipt of his 
claim, November 15, 1999.  Cf.  38 C.F.R. § 3.400 (2002).

During the September 2000 VA psychiatric examination the 
veteran complained of a depressed mood, loss of interest, 
chronic boredom, and the inability to feel pleasure on a 
daily basis, although some days were worse than others.  He 
also experienced nightly sleep disturbance, being unable to 
sleep more than 11/2 to 
2 hours at a time, with resulting constant fatigue during the 
day.  He had a decreased appetite, but had not suffered a 
weight loss.  He had difficulty concentrating, but was able 
to make day to day decisions.  He was hopeless about the 
future, but denied any suicidal thinking.  He felt that his 
cognitive abilities had slowed.  The veteran denied any 
symptoms of paranoia or psychosis.  He had difficulty 
maintaining work, in that his symptoms significantly 
decreased his work efficiency.  The only work he had 
performed since his separation from service was in fast food 
restaurants.  

On mental status examination the veteran was properly 
attired; he was fully oriented; his long and short-term 
memory were intact; his thought processes were coherent; and 
there was no evidence of hallucinations, a thought disorder, 
suicidal ideation, delusions, or obsessional thinking.  He 
had daily, repetitive thoughts about the death of his wife, 
and his mood was moderately dysphoric with a constricted 
range of affect.  His insight and judgment were intact.  The 
examination resulted in a diagnosis of a major depressive 
disorder, chronic, and a GAF score of 50-55.  The examiner 
also found that other impairments, including hepatitis C and 
the resulting fatigue, contributed to the veteran's 
difficulty in maintaining employment.

In February 2002 the veteran claimed entitlement to an 
increased rating for major depression, and reported having 
fatigue due to hepatitis C.  He stated that the fatigue 
caused by hepatitis C exacerbated the fatigue that was caused 
by depression.

The veteran was also examined in April 2002, during which he 
reported an increase in disability due to the symptoms of 
hepatitis C and chronic depression.  He stated that since the 
initial psychiatric examination he had experienced additional 
difficulty in functioning, in that he was concerned about 
becoming ill from hepatitis C.  He reported a significant 
increase in fatigue, being tired nearly every day; that his 
ability to look forward to the future had decreased 
significantly; and that he continued to awaken three or four 
times each night.  His ability to enjoy things had decreased, 
in that he no longer went fishing.  He cried more frequently, 
which he described as being more sensitive to events that 
made him feel sad.  He had been employed cleaning a movie 
theatre, but had to terminate that employment due to 
conflicts with his employer.  He attributed the inability to 
handle the stress of employment to his increasing depressive 
symptoms, hopelessness, and fatigue that interfered with his 
day to day activities.  He had no suicidal thoughts, but was 
more negative about the benefits of treatment.  He had lost 
interest in dealing with his adult children.

On mental status examination he was oriented, and he 
demonstrated a mild amount of psychomotor retardation.  His 
mood was euthymic and socially appropriate, although he 
demonstrated a pervasive underlying dysphoria and 
dissatisfaction with his life.  The examiner found that the 
veteran had an increase in symptoms in comparison to the 
September 2000 examination (conducted by the same examiner), 
with daily symptoms that interfered with his routine 
decision-making and interaction with people.  The examination 
resulted in a diagnosis of major depressive disorder, severe, 
chronic, and a GAF score of 45-50.  The examiner stated that 
the highest GAF score in the previous year was about the 
same.

In June 2002, the assigned disability rating was increased to 
50 percent, effective February 7, 2002.

Analysis

Schedular rating

According to the established rating criteria, a 70 percent 
rating is applicable if the psychiatric disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas.  

The Court has held that the symptoms listed in the General 
Rating Formula for Mental Disorders are only examples, and 
the presence of all, or even some, of those criteria is not 
required to establish a given rating.  In rating a mental 
disability the Board is required to consider all psychiatric 
symptoms that affect social and occupational functioning, not 
just the specific symptoms shown in the rating criteria.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The evidence shows that the manifestations of the major 
depressive disorder have, since the veteran's claim was 
initiated, resulted in occupational and social impairment, 
with deficiencies in most areas of his life.  He has 
maintained no more than low-level employment.  He apparently 
lives alone, has no interests outside the home, is unable to 
enjoy any aspect of his life, and has not maintained 
effective relationships with his adult children.  The 
examiner in September 2000 found that the depression symptoms 
interfered with the veteran's routine decision-making and 
interaction with people, but assigned an ambivalent GAF score 
that is indicative of both moderate and serious symptoms.  In 
the April 2002 examination the examiner clearly classified 
the symptoms as serious.

The Board finds that the symptoms of a major depressive 
disorder are equivalent to near-continuous depression 
affecting the ability to function independently, 
appropriately, and effectively; difficulty in adapting to 
stressful circumstances (including employment); and the 
inability to establish and maintain effective relationships.  
These symptoms appear not to have changed appreciably since 
the initiation of his claim.  The Board finds, therefore, 
that the criteria for a 70 percent rating for a major 
depressive disorder have been met.

In assigning a higher rating, the Board must also explain why 
a higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  In this case a 100 percent rating 
would apply if the psychiatric disorder results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

The evidence shows that although the veteran has difficulty 
making decisions, there is no impairment in his thought 
processes or communication.  There is no evidence of 
delusions, hallucinations, or any other symptom indicative of 
psychosis.  His behavior has been described as cooperative 
and appropriate.  He denied having any suicidal thoughts, and 
has been able to perform the activities of daily living, 
although he has difficulty making decisions.  He has not been 
disoriented, nor has he demonstrated any short or long-term 
memory loss.  None of the symptoms documented in the records 
are shown to be equivalent to any of the examples shown for a 
100 percent rating, in terms of the impact on the veteran's 
social and occupational functioning.  Moreover, the GAF 
scores assigned, between 50-55, do not approximate scores 
consistent with the assignment of a 100 percent disability 
rating.

The Board additionally observes that the VA examiner found 
that the symptoms of the non-service connected hepatitis C 
(fatigue) significantly contributed to the veteran's 
employment difficulty, so that the major depressive disorder 
did not alone result in total occupational and social 
impairment.  The Board finds, therefore, that the criteria 
for a 100 percent rating for a major depressive disorder are 
not met.

Fenderson considerations

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in March 2001.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999), which 
has been discussed in the law and regulations section above.

After having carefully considered the matter, the Board has 
concluded that the veteran's service-connected depressive 
disorder has been essentially at the same level since he 
initiate his claim in November 1999.  Accordingly, a 70 
percent rating is assigned, effective November 15, 1999.  

In summary, by interpreting any ambivalent evidence in the 
veteran's favor, the Board finds that the evidence supports 
the assignment of a 70 percent rating for a major depressive 
disorder effective November 15, 1999.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2002).  The appeal is allowed 
to that extent.  For reasons expressed above, the Board 
further concludes that a preponderance of the evidence is 
against entitlement to a disability rating in excess of 
70 percent.

ORDER

The appeal of the determination that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a lung disorder is 
dismissed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To that extent only, the appeal is allowed as to 
that issue.

A 70 percent rating for major depressive disorder is assigned 
effective November 15, 1999, subject to the law and 
regulations pertaining to the payment of monetary benefits.


________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

